Case 18-15461-mdc          Doc 66   Filed 03/28/19 Entered 03/28/19 12:24:24             Desc Main
                                    Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                          :
            Curtis Hurst                           :      Chapter 13
                                                   :
                                                   :
            Debtor                                 :      Case No.: 18-15461MDC


      EXPEDITED MOTION TO RECONSIDER DISMISSAL AND REINSTATE
                        BANKRUPTCY CASE


            The Debtor hereby respectfully requests this Honorable Court to reconsider its

   Order dismissing the Debtor’s Chapter 13 Bankruptcy, and avers the following:

      1. The Debtor filed the instant Chapter 13 Bankruptcy on or about August 17 th,

            2018.

      2. On or about February 28th, 2019 Debtor’s case was dismissed for failure to make

            all required Plan payments.

      3. Debtor did make a payment subsequent to dismissal on March 9 th, 2019.

      4. This was confirmed by Debtor’s Counsel, that the Standing Chapter 13 Trustee

            received and is holding in its suspense account an additional $930.00, that was

            received after the dismissal of the case.

      5. The Debtor additionally is now in better health and is able to remain current on

            his monthly payments if given the opportunity to save his home.

      6. Although the Debtor did sign a Consent Order in this case, barring future new

            filings without leave of Court, the Debtor is not filing a new bankruptcy, he is

            humbly asking that the dismissal of his current Bankruptcy be reconsidered.
Case 18-15461-mdc       Doc 66     Filed 03/28/19 Entered 03/28/19 12:24:24            Desc Main
                                   Document     Page 2 of 2


      7. Additionally, the Debtor will become fully current by the date of this hearing, in

           hopes that this Honorable Court will allow his case to be reinstated.

      8. The Debtor believes that if this Honorable Court were to reconsider its Order

           dismissing his case and reinstate it, that he would continue to remain current on

           his Trustee Plan payments and successfully complete his Chapter 13 Plan.

      9. The Debtor is requesting an Expedited hearing on this motion because the Debtor

           has a Sheriff’s Sale of his home scheduled for April 12th, 2019.



      WHEREFORE, the Debtor humbly requests that this Court reconsider its Order

   dismissing the instant Chapter 13 Bankruptcy, and reinstate the Debtor’s Bankruptcy

   case.



   Dated: March 28, 2019                                /s/Brad J. Sadek, Esq
                                                        Brad J. Sadek, Esq.
                                                        Attorney for Debtor
                                                        Sadek and Cooper
                                                        1315 Walnut Street, #502
                                                        Philadelphia, PA 19107
                                                        215-545-0008
